 

Exhibit 10.16

 

ASSET PURCHASE AGREEMENT

 

      This Asset Purchase Agreement (the “Agreement”) effective May 5, 2010, is
by and between Platinum Studios, Inc., a California corporation ("Platinum" or
“Purchaser”), having its principal offices at 11400 West Olympic Boulevard, 14th
Floor, Los Angeles, California 90064 and Wowio LLC, a Texas limited liability
company, with offices at 2525 Driscoll Street Houston, TX  77019  (“Wowio”), and
with administrative offices at 11400 W. Olympic Blvd. 14th Floor, Los Angeles,
California 90064.

 

RECITALS:

 

      A.        Wowio desires to purchase substantially all of the assets of the
business operated by Platinum under the name Drunk Duck and at the website
www.drunkduck.com.

 

      B.        It is the intention of the parties hereto that: (i) Wowio shall
acquire all (100%) of the ownership interests in the assets of Drunk Duck and
related websites in exchange for a total purchase price of one million dollars
($1,000,000) payable as described herein;

 

      C.        The manager of Wowio deems it to be in the best interest of
Wowio and its members to acquire the ownership interests of Drunk Duck.

 

      D.        Platinum deems it to be in the best interests of Platinum to
sell its owenership interests for the payment price, as provided below.

 

      NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agree as follows:

 

 

SECTION 1.  TRANSACTION DETAILS.

 

1.1              Assets to be Acquired by Wowio.  Wowio and Platinum hereby
agree that Platinum, shall, on May 5, 2010 (the Closing Date) (), transfer all
of the issued and outstanding ownership interests in substantially all of the
assets, properties and rights of every nature, kind and description, whether
tangible or intangible, real, personal or mixed, wherever located and whether or
not carried or reflected on the books and records of Plaitnum, used or useful
in, or necessary for the conduct of the business known as Drunk Duck (including
its website(s)) and all goodwill associated therewith, including, without
limitation, those items listed in Schedule 1.1 hereto, for a total purchase
price of $1,000,000, payable as described in Section 1.2, below.  The parties
further agree that the items listed in Schedule 1.1(a) shall be specifically
excluded from the assets to be acquired by Wowio pursuant to the terms of this
Agreement.

 

 



 

--------------------------------------------------------------------------------



 

1.2              Payment Terms.  The total purchase price has been paid or shall
be payable as follows:

 

(a)                Fifty Thousand Dollars ($50,000) was paid by Wowio on April
28, 2010;

(b)               One Hundred Fifty Thousand Dollars ($150,000) was paid on May
5, 2010;

(c)                Thirty Thousand Dollars ($30,000) was paid on May 27, 2010;

(d)               Thirty-Five Thousand Dollars ($35,000) shall be paid no later
than the close of business on July 9, 2010;

(e)                Thirty-Five Thousand Dollars ($35,000) shall be paid no later
than the close of business on August 13, 2010;

(f)                Two Hundred Thousand Dollars ($200,000) shall be paid no
later than October 28, 2010 to various third-parties to be named mutually by the
parties; and

(g)               Five Hundred Thousand Dollars ($500,000) shall be paid in
quarterly installments equal to a minimum of 10% of Net Revenue derived directly
from the purchased assets (Drunk Duck).  Net Revenue shall be equal to gross
revenue less taxes, sales commissions and production costs.

 

1.3              Retained Ownership.  Upon execution of this Agreement, Platinum
shall retain a ten percent (10%) ownership position in the assets listed in
Section 1.1 and the attendant Schedule 1.1.  Such ownership position shall be
reduced, proportionately, as payments are made to Platinum pursuant to Section
1.2, above.  For example, after Wowio has paid 50% of the purchase price
($500,000 of the $1,000,000), Platinum’s interest will be reduced by 50% to 5%. 
Upon payment of the entire purchase price, Platinum will no longer have any
interest in the Drunk Duck assets.

 

1.4              Liabilities.  Platinum agrees that Wowio will neither assume
nor become responsible, in any way, for any liabilities, debts or other
obligations of Platinum, related or unrelated to Drunk Duck, whether accrued,
unaccrued, absolute, contingent, known, unknown or otherwise prior to the
Closing Date.

 

SECTION 2. REPRESENTATIONS AND WARRANTIES OF PLATINUM

 

       Platinum hereby represents and warrants as follows:

 

      2.1       Organization and Good Standing. Platinum is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California.  Platinum has the corporate power and authority to carry on its
business as presently conducted. Platinum is qualified to do business in all
jurisdictions where the failure to be so qualified would have a material adverse
effect on its business.

 

2.2              Corporate Authority.  Platinum has the power to operate as a
corporation and to perform any corporate obligations hereunder.  The execution
and delivery of this Agreement by Platinum, and the consummation of the
transaction contemplated hereby, are not in violation of any restrictions
governing corporate transactions.  The execution and performance of this
Agreement, will not constitute a material breach of any agreement, indenture,
mortgage, license or other instrument or document to which Platinum is a party
and will not violate any judgment, decree, order, writ, rule, statute, or
regulation applicable to Platinum or its properties.  The execution and
performance of this Agreement will not violate or conflict with any provision of
the Articles of Organization or the Bylaws of Platinum.



 

--------------------------------------------------------------------------------



 



 

      2.3       Ownership of Interests.  Platinum is the sole owner of record
and beneficially of all of the assets and business known as Drunk Duck
(including, but not limited to those rights listed in Section 1.1 and Schedule
1.1).   Platinum represents and warrants that it owns such interests free and
clear of all rights, claims, liens and encumbrances, and the interests have not
been sold, pledged, assigned nor otherwise transferred except pursuant to this
Agreement. 

 

2.4              Approvals.  No approval, authorization, consent, order or other
action of, or filing with, any person, firm or corporation or any court,
administrative agency or other governmental authority is required in connection
with the execution and delivery of this Agreement by Platinum for the
consummation of the transactions described herein, other than as set forth on
Schedule 2.4.

 

      2.5       No Material Adverse Changes.  Since March 31, 2010 and in
relation to the assets and business known as Drunk Duck, there has not been:

 

                        (i)         any material adverse change in the financial
position of Platinum, except changes arising in the ordinary course of business,
which changes will in no event materially and adversely affect the business or
assets known as Drunk Duck;

 

                        (ii)        any damage, destruction or loss materially
affecting the assets, prospective business, operations or condition (financial
or otherwise) of Drunk Duck whether or not covered by insurance; or

 

                        (iii)       any sale of an asset (other than in the
ordinary course of business) or any mortgage or pledge by Platinum of any
properties or assets, related, in any way, to Drunk Duck.

 

      2.6       Compliance with  Laws.  Platinum has complied with all federal,
state, county and local laws, ordinances, regulations, inspections, orders,
judgments, injunctions, awards or decrees applicable to it or its business
(including Drunk Duck) which, if not complied with, would materially and
adversely affect the business of Platinum or Drunk Duck.

 

 



 

--------------------------------------------------------------------------------



 

      2.7       No Breach.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not:

 

                        (i)  violate any provision of the Articles of
Organization or the Bylaws of Platinum;

 

                        (ii)  violate, conflict with or result in the breach of
any of the terms of, result in a material modification of, otherwise give any
other contracting party the right to terminate, or constitute (or with notice or
lapse of time, or both constitute) a default under any contract or other
agreement to which Platinum is a party or by or to which it or any of its assets
or properties may be bound or subject;

 

                        (iii)  violate any order, judgment, injunction, award or
decree of any court, arbitrator or governmental or regulatory body against, or
binding upon, Platinum or upon the properties or business of Platinum; or

 

                        (iv)       violate any statute, law or regulation of any
jurisdiction applicable to the transactions contemplated herein which could have
a material, adverse effect on the business or operations of Platinum.

 

      2.8       Actions and Proceedings.  Platinum is not a party to any
material pending litigation or, after reasonable inquiry, any governmental
investigation or proceeding not reflected in the Quarterly of Annual Filings
with the United States Securities and Exchange Commission.

 

      2.9       Agreements.  Schedule 2.9 sets forth any material contract or
arrangement to which Platinum is a party and by or to which the assets,
properties or business of Drunk Duck are bound or subject, whether written or
oral.

 

      2.10     Brokers or Finders.  No broker's or finder's fee will be payable
by Platinum in connection with the transactions contemplated by this Agreement,
nor will any such fee be incurred as a result of any actions by Platinum.

 

      2.11     Tangible Assets.  To the knowledge of Platinum, it has full title
and interest in all machinery, equipment, furniture, leasehold improvements,
fixtures, projects, owned or leased by Platinum, any related capitalized items
or other tangible property material to the business of Drunk Duck (the "Tangible
Assets").  Other than as set forth in Schedule 2.11, Platinum holds all rights,
title and interest in all the Tangible Assets owned by it free and clear of all
liens, pledges, mortgages, security interests, conditional sales contracts or
any other encumbrances.  All of the Tangible Assets are in good operating
condition and repair and are usable in the ordinary course of business of Drunk
Duck and conform to all applicable laws, ordinances and government orders, rules
and regulations relating to their construction and operation, except as set
forth on Schedule 2.11 hereto.  Platinum has clear title to all of its fictional
business names, trading names, registered and unregistered trademarks, service
marks and applications (collectively, the “Marks”) and the Marks are included as
Tangible Assets.



 

--------------------------------------------------------------------------------



 



 

 

      2.12     Operations of Drunk Duck.  From March 31, 2010 through the date
of Closing, as related to the assets and business known as Drunk Duck, Platinum
has not and will not, outside of the ordinary course of business, have:

 

      (i)         incurred any indebtedness or borrowed money;

 

      (ii)        declared or paid any dividend or declared or made any
distribution of any kind to any Interest Holder, or made any direct or indirect
redemption, retirement, purchase or other acquisition of any interests in its
capital structure;

 

      (iii)       made any loan or advance to any Interest holder, officer,
director, employee, consultant, agent or other representative or made any other
loan or advance;

 

      (iv)       disposed of any assets of Platinum which are related, in any
way, to the business known as Drunk Duck;

 

      (v)        materially increased the annual level of compensation of any
executive employee of Drunk Duck;

 

      (vi)       increased, terminated, amended or otherwise modified any plan
for the benefit of employees of Drunk Duck;

 

      (vii)      issued any equity securities or rights to acquire such equity
securities; or

 

      (viii)     entered into or modified any contract, agreement or
transaction.

 

SECTION 3.  REPRESENTATIONS AND WARRANTIES OF WOWIO

 

      Wowio hereby represents and warrants as follows:

 

      3.1       Organization and Good Standing.  Wowio is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Texas.

 

      3.2       Investment Representation.  Wowio is not relying upon any
representation or warranty by Sellers with respect to the value of the business
to be acquired, except as specifically set forth in this Agreement, and
accordingly, no such representations or warranties are made.

 

 



 

--------------------------------------------------------------------------------



 

      3.3       Full Disclosure.  The managing member of Wowio, Brian Altounian,
is also the senior officer of Platinum.  The knowledge of Platinum as to the
activities and status of Drunk Duck is therefore transferred in its entirety to
Wowio and constitutes full disclosure of all Platinum-retained information.

 

 

SECTION 4.  CONDITIONS PRECEDENT

 

      4.1       Conditions Precedent to the Obligations of Wowio. All
obligations of Wowio under this Agreement are subject to the fulfillment, prior
to or at Closing, of each of the following conditions:

 

                  (a)        The representations and warranties by Platinum,
contained in this Agreement or in any certificate or document delivered pursuant
to the provisions hereof shall be true in all material respects at and as of the
Closing as though such representations and warranties were made at and as of
such time;

 

                  (b)        Platinum shall have performed and complied with, in
all material respects, with all covenants, agreements, and conditions set forth
in, and shall have executed and delivered all documents required by this
Agreement to be performed or complied or executed and delivered by them prior to
or at the Closing;

                 

SECTION 5.  COVENANTS

 

      5.1       Corporate Examinations and Investigations.  Prior to the Closing
Date, the parties acknowledge that they have been entitled, through their
employees and representatives, to make such investigation of the assets,
properties, business and operations, books, records and financial condition of
the other as they each may reasonably require.  No investigations, by a party
hereto shall, however, diminish or waive any of the representations, warranties,
covenants or agreements of the party under this Agreement.

 

      5.2       Further Assurances.  The parties shall execute such documents
and other papers and take such further actions as may be reasonably required or
desirable to carry out the provisions hereof and the transactions contemplated
hereby.  Each such party shall use its best efforts to fulfill or obtain the
fulfillment of the conditions to the Closing, including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Closing.

 

      5.3       Confidentiality.  In the event the transactions contemplated by
this Agreement are not consummated, Wowio and Platinum agree to keep
confidential any information disclosed to each other in connection therewith for
a period of one (1) year from the date hereof; provided, however, such
obligation shall not apply to information which:

 

--------------------------------------------------------------------------------



 

 

                  (i)         at the time of the disclosure was public
knowledge;

 

                  (ii)        after the time of disclosure becomes public
knowledge (except due to the action of the receiving party); or

 

                  (iii)       the receiving party had within its possession at
the time of disclosure; or

 

                  (iv)       is ordered disclosed by a Court of proper
jurisdiction.

 

 

SECTION 6.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

      Notwithstanding any right of either party to investigate the affairs of
the other party and its members, each party has the right to rely fully upon
representations, warranties, covenants and agreements of the other party and its
members contained in this Agreement or in any document delivered to one by the
other or any of their representatives, in connection with the transactions
contemplated by this Agreement.  All such representations, warranties, covenants
and agreements shall survive the execution and delivery hereof and the closing
hereunder for one year following the Closing.

 

SECTION 7.  INDEMNIFICATION

 

      7.1       Platinum agrees to indemnify and hold harmless Wowio, its
officers, directors and principal capital interest holders in respect of any
liability, damage, or deficiency, all actions, suits, proceedings, demands,
assessments, judgments, costs and expenses, including attorneys' fees, resulting
from any claims by third parties related to the assets, operations and/or
business of Drunk Duck which claims accrued prior to the Closing Date.

 

      7.2       Wowio agrees to indemnify and hold harmless Platinum, its
officers, directors and principal capital interest holders in respect of any
liability, damage, or deficiency, all actions, suits, proceedings, demands,
assessments, judgments, costs and expenses, including attorneys' fees, resulting
from any claims by third parties related to the assets, operations and/or
business of Drunk Duck which claims accrued after the Closing Date.

 

SECTION 8.  DOCUMENTS AT CLOSING AND THE CLOSING

 

      8.1       Documents at Closing.  At the Closing, the following
transactions shall occur, all of such transactions being deemed to occur
simultaneously:

 

            (a)        Platinum will deliver, or will cause to be delivered, to
Wowio the following:

 

 



 

--------------------------------------------------------------------------------



 

                       

                        (i)         an opinion of its legal counsel to Wowio to
the effect that:

 

(a)                                        Platinum has the corporate power to
carry on its business as now being conducted; and

(b)                                       This Agreement has been duly
authorized, executed and delivered by the Board of Directors of Platinum.

                       

                        8.2       The Closing.  The Closing shall take place on
May 5, 2010.

 

                        SECTION 9.  MISCELLANEOUS

 

                        9. 1      Waivers.  The waiver of a breach of this
Agreement or the failure of any party hereto to exercise any right under this
Agreement shall in no way constitute waiver as to future breach whether similar
or dissimilar in nature or as to the exercise of any further right under this
Agreement.

 

                        9.2       Amendment.  This Agreement may be amended or
modified only by an instrument of equal formality signed by the parties or the
duly authorized representatives of the respective parties.

 

                        9.3       Assignment.  This Agreement is not assignable
except by operation of law.

 

                        9.4       Notice.  Until otherwise specified in writing,
the mailing addresses and fax numbers of the parties of this Agreement shall be
as follows:

 

              To: Wowio:            

 

                              Brian Altounian                     

11400 W. Olympic Blvd., Suite 1400

Los Angeles, California 90064

 

 

 

              To:  Platinum: 

 

                              Scott Rosenberg, President

                              Platinum Studios, Inc.

                              11400 West Olympic Boulevard, Suite 1400

                              Los Angeles, California 90064

 

                  with copy to:

 

--------------------------------------------------------------------------------



 

 

                              Dieterich & Mazarei  

                              11300 W. Olympic Boulevard, Suite 800

                              Los Angeles, California 90064

                                                

Any notice or statement given under this Agreement shall be deemed to have been
given if sent by registered mail addressed to the other party at the address
indicated above or at such other address which shall have been furnished in
writing to the addressor.

 

      9.5       Governing Law.  This Agreement shall be construed, and the legal
relations between the parties determined, in accordance with the laws of the
State of California, thereby precluding any choice of law rules which may direct
the application of the laws of any other jurisdiction.

 

      9.6       Publicity.  No publicity release or announcement concerning this
Agreement or the transactions contemplated hereby shall be issued by either
party hereto at any time from the signing hereof without advance approval in
writing of the form and substance by the other party.

 

      9.7       Entire Agreement.  This Agreement (including the Exhibits and
Schedules to be attached hereto) and the collateral agreements executed in
connection with the consummation of the transactions contemplated herein contain
the entire agreement among the parties with respect to the sale of the business
and assets known as Drunk Duck and related transactions, and supersedes all
prior agreements, written or oral, with respect thereto.

 

      9.8       Headings.  The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

      9.9       Severability of Provisions.  The invalidity or unenforceability
of any term, phrase, clause, paragraph, restriction, covenant, agreement or
provision of this Agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.

 

      9.10     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.

 

      9.11     Binding Effect.  This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors and assigns.

 

      9.12     Tax Treatment.   Wowio and Platinum acknowledge that they each
have been represented by their own tax advisors in connection with this
transaction; that none of them has made a representation or warranty to any of
the other parties with respect to the tax treatment accorded this transaction,
or the effect individually or corporately on any party under the applicable tax
laws, regulations, or interpretations; and that no opinion of counsel or private
revenue ruling has been obtained with respect to the effects of this transaction
under the Code.

 



 

--------------------------------------------------------------------------------



 

 

      9.13     Press Releases.  The parties will mutually agree as to the
wording and timing of any informational releases concerning this transaction
prior to and through Closing.

 

      IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

 

                                                                  Wowio, LLC

                                                                  a Texas
limited liability company

 

 

                                                                  By: /s/ Brian
Altounian

                                                                  Brian
Altounian, Manager

 

                                                                  Platinum
Studios, Inc.

                                                                  a California
corporation

 

 

                                                                  By: /s/ Scott
Rosenberg

                                                                  Scott
Rosenberg, President

                                                                  Platinum
Studios, Inc.

 

 

--------------------------------------------------------------------------------



 

 

 

SCHEDULES

 

      Platinum Schedules

 

1.1               Drunk Duck Assets and Business to be Acquired by Wowio

 

1.1(A)  Drunk Duck Assets and Business Excluded from Acquisition by Wowio

 

2.3       Required Approvals

 

2.9        Material Agreements

 

2.11      Tangible Assets

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------



 

 

 

Schedule 1.1

 

1.      All copyrights, trade secrets, trademarks, trade names and related
intellectual property of Seller used in Seller’s Business, including (without
limitation) all rights in an to the names “drunk duck,” DrunkDuck Comics,
“DrunkDuck Games,” and “DrunkDuck Press” and any and all logos used in Seller’s
Business; the domain registrations for “www.drunkduck.com” and all urls
associated therewith including but not limited to:
store.drunkduck.com,comics.drunkduck.com,user.drunkduck.com, drunkduck.cn,
damageduck.com, damagedduck.com, patoborracho.com, content-comics.drunkduck.com,
games.drunkduck.com, syndicate.drunkduck.com, images.drunkduck.com; 

 

2.       All components of the Website located at www.drunkduck.com (the
“Website”), including without limitation) all custom graphics, user interfaces,
custom software programs, HTML Content, Cgi script, and JAVA
script/applications, PHP Scripts and Code; My SQL Databases;

 

3.      All business data and historical records on sales, purchases, products,
vendors and other suppliers, of Seller’s Business;

 

4.      All material contracts related to Seller’s Business, including Web
hosting Agreements, advertising agreements, merchandising agreements,
subscription agreements, comic book publishing agreements, which Purchaser, in
its sole discretion, determines it desires to have assigned to it  (the
“Material Contracts”) (NOTE:  Purchaser agrees to host Seller’s remaining and
future URLs pursuant to the Go Daddy contract for a nominal fee to Purchaser
until such time as Purchaser or Seller gives 30 days notice);

 

5.      Seller retains the rights to the Purchased Asset’s intellectual property
known as “Duck and Quail” for the sole purpose of satisfying its contract with
Sony dated 11/20/08 RE: “DUCK AND QUAIL” where it has committed
“PROPERTY”(“Property” means the characters and the concept entitled “Duck and
Quail,” including, without limitation, the Drunk Duck character on the
DrunkDuck.com website as defined in said agreement.)

 

6.      Seller grants Purchaser the right to utilize the properties known as
“Duck and Quail,” including any logos, drawings, images, storylines, concepts,
characters or other related materials or ideas, for use on the drunkduck.com
website(s) and related website(s),  and for promotion of such website(s).

 

7.      Subject to any restrictions set forth in the Sony contract (as referred
in Schedule 1.1, paragraph 5 above), Seller grants Purchaser the right to
develop, market and promote the intellectual property known as “Duck and Quail”,
so as to enhance and benefit the “Duck and Quail” brand.  As consideration for
the efforts of Purchaser in developing, marketing, or promoting the “Duck and
Quail” brand, any amounts Purchaser expends in furtherance of such development,
marketing, and/or promotion of the “Duck and Quail” brand shall be deducted from
the amounts remaining owed to Seller as part of this Agreement. In the event
that there is no remaining balance owed to Seller as part of this agreement,
Seller agrees that any such amounts expended in furtherance of the brand shall
be reimbursed to Purchaser. In further consideration of such
development/promotional/marketing efforts, Purchaser shall be entitled to 10%
participation in any of Seller’s licensing revenues from exploitation of the
“Duck and Quail” properties.



 

--------------------------------------------------------------------------------



 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------



 

Schedule 1.1(A)

 

The purchase and sale transaction provided for in this Agreement shall
specifically exclude (the “Excluded Assets”):

 

(a)      The property (“Property”) comprised of the comic book characters and
comic book concept entitled “Duck and Quail”,  including, without limitation,
the “Drunk Duck” character on the DrunkDuck.com website (“Duck and Quail
Materials”) and any visual, literary, dramatic or other materials on which the
Duck & Quail Materials are based, or based on the Duck and Quail Materials,
whether such materials are oral, written or otherwise, including without
limitation, the plot, scenes, titles, character designs, characterizations,
concepts, characters, settings, stories, tests, environments, story boards and
translations and any and all other parts, elements or versions of any and all of
the foregoing, and any and all present and future copyrights in and to the
foregoing, including, but not limited to, any renewals, extensions, restorations
or resuscitations thereof now or hereafter provided.

 

(b)     All right, title and interest in and to the Property granted to Sony
Pictures Animation, Inc. (“Sony”) by Platinum, all rights reserved by Platinum
and all rights frozen between Platinum and Sony, all as provided for in that
certain Option and Acquisition of Rights Agreement dated as of November 20, 2008
(“Rights Agreement”) between Sony and Platinum.

 

(c)      All consideration paid or payable to Platinum by Sony pursuant to or in
respect of the Rights Agreement , however denominated and whether now or
hereafter due or payable, including, without limitation, all option payments,
purchase price payments, contingent participations, box office bonuses, live
stage production royalties, merchandising royalties, payments in respect of
theatrical remakes and sequels, television productions (whether television
“movies-of-the-week”, mini-series or live action episodic television series) or
direct-to-video productions or otherwise.

 

 

--------------------------------------------------------------------------------

